Citation Nr: 1708290	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger.

2.  Entitlement to an evaluation in excess of 10 percent for a right wrist condition, to include scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  His service medals and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board remanded the Veteran's claims in March 2014 and March 2016.  The case has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger and an evaluation in excess of 10 percent for a right wrist condition, to include scarring.  Regretfully, another remand is necessary.

The previous Board remands were very detailed in what it requested the VA examiner to comment on following the examination.  For the most part the VA examiner adequately responded to the questions at issue.  However, subparagraph (d) asked the examiner to:

Address the Veteran's complaints of numbness in the right thumb and right index finger.  In so doing, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any related impairment to the right ulnar or median nerves.

In the most recent VA examination report dated May 2016, the VA examiner noted the Veteran had sensory deficit of right thumb and index finger (median nerve) with normal motor function.  The severity of any related impairment to the median nerve is never indicated, as requested in the previous remand. 
 
A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The matter must thereby be remanded to cure the aforementioned defects.  Id.; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2016) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  An examination specifically focused on the right ulnar and median nerves is likely necessary to elicit an adequate response. 

Concerning the Veteran's claim for an increased rating for his right wrist, the Veteran was most recently afforded a VA wrist examination in May 2014. However, the Board finds that the examination is inadequate.  The examiner found that the Veteran had functional loss and/or functional impairment of the right wrist.  However, the examiner did not include in the report or discuss specific loss of range of motion due to the functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected right wrist.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia. 

Additionally, the most recent VA treatment record included in the claims file is from May 2016.  As the claim is being remanded the Board finds this opportunity should be used to obtain more recent VA treatment records. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). On remand, VA must undertake efforts to acquire the Veteran's VA treatment records as they may be material to his claims.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, VA treatment records generated since May 2016.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2) (2016).

2.  Following completion of item (1), schedule the Veteran for a VA examination of the right ulnar and median nerves to determine the current severity and extent of the Veteran's right index finger and thumb numbness. The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The VA examiner is asked to:

Address the Veteran's complaints of numbness in the right thumb and right index finger.  In so doing, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any related impairment to the right ulnar or median nerves.

3.  Schedule the Veteran for a VA wrist examination to determine the current severity of his service-connected right wrist disability.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158  (2016), the examiner should record the results of range-of-motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and nonweight-bearing for the right wrist, as well as for the paired left wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable or favorable ankylosis of the wrist. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




